Citation Nr: 1609640	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cellulitis of the left leg, claimed as left leg calf swelling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to August 1989, January 1991 to March 1991, and May 2006 to August 2007, with additional periods of service with the Army National Guard and U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the RO's Decision Review Officer in December 2010.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The Veteran was scheduled for, and properly notified of, a hearing before the Board in June 2015, but he failed to appear.  He has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in April 2011.  The VA examiner found that the Veteran's cellulitis was less likely than not caused by or related to service, citing as rationale the fact that there is no medical evidence to support that the condition was caused by service.  In February 2012, the RO received treatment records for a period of service from May 2006 to August 2007.  Those records contained evidence of a left leg infection occurring between November and December 2006, while the Veteran was in service.  In April 2013, the RO confirmed that other certain military service treatment records were unavailable.

In April 2013, the RO requested a new examination and opinion for the Veteran's cellulitis, in order to take into account the new information regarding his in-service left leg infection.  The Veteran did not appear for the examination.  VA regulations specifically state that, when a veteran fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  

However, VA is obligated to provide a medical examination or opinion if the information of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current diagnosed disability; establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms thereof relating to presumptive conditions; and indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2015).  The new documents introduced in February 2012 indicate that the Veteran suffered an event in service that may be related to the Veteran's current condition.  Though the Veteran failed to appear for an examination, an addendum opinion should be obtained in order to consider whether the new evidence of the Veteran's possible in-service left leg infection provides the possibility that the Veteran's current condition is related to his service.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner who completed the Veteran's April 2011 examination, or, if they are unavailable, to an examiner who is qualified to give an opinion on the Veteran's left leg cellulitis, so an addendum opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the recently acquired service treatment records showing that the Veteran had a left leg infection in December 2006.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left leg cellulitis began during active service or is related to any incident of service, including the Veteran's listed potential causes of the condition: exposure to various chemicals and insect bites.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




